Exhibit 10.2
THE TALBOTS, INC.


2003 EXECUTIVE STOCK BASED INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT




November 20, 2007


The Talbots, Inc.
One Talbots Drive
Hingham, Massachusetts 02043


           The undersigned acknowledges receipt from The Talbots, Inc. (together
with its subsidiaries, the “Company” or “Talbots”) of (i) this Restricted Stock
Agreement providing the terms and conditions of a grant of restricted stock made
on November 20, 2007 under the 2003 Executive Stock Based Incentive Plan, as
amended and restated (the “Plan”), and (ii) a copy of the Plan.
 
           The restricted stock grant (the “Award”) is for 53,476 shares of
Common Stock of the Company, $.01 par value (the “Restricted Stock”).


           The amount of $534.76 in full payment of the purchase price for each
share of Restricted Stock (being $.01 per share) has been paid by the Company on
behalf of the undersigned, as additional compensation to the undersigned.


           In consideration of the Company’s accepting this Agreement and
delivering the shares of Restricted Stock provided for herein, the undersigned
hereby agrees with the Company as follows:


 
1.
Restricted Period.



 
(a)
No Transfer of Shares.  During the period of time that any shares of Restricted
Stock are unvested as set forth in paragraphs 1(b) below (the “Restricted
Period”), such unvested shares shall not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of, except by will or the laws of
descent and distribution or as provided in this Agreement.



 
(b)
Vesting Period.  Except as otherwise provided below, the Restricted Stock
subject to this Award shall vest as follows: (i) fifty percent (50%) on October
4, 2008 and (ii) fifty percent (50%) on October 4, 2009.




--------------------------------------------------------------------------------


 
           2.           The Company will have the option to repurchase the
Restricted Stock that has not yet vested at a price of $.01 per share, which
price may be amended from time to time by the Compensation Committee of the
Company (the “Committee”) at its discretion.  Such option will be exercisable
with respect to such unvested shares of Restricted Stock (i) if the
undersigned’s continuous employment for the Company or an Affiliate (as such
term is defined below) shall terminate for any reason, except solely by reason
of a period of Related Employment (as such term is defined in the Plan), or
except as otherwise provided in paragraphs 3(a), 3(b) and 3(c) hereof, prior to
the expiration of the Restricted Period with respect to such unvested shares of
Restricted Stock, and (ii) if, on or prior to the expiration of the Restricted
Period with respect to such unvested shares of Restricted Stock or the earlier
lapse of this repurchase option with respect to such unvested shares of
Restricted Stock, the undersigned has not paid to the Company an amount equal to
any federal, state, local or foreign income or other taxes which the Company
determines is required to be withheld in respect of such shares.  At your
election, the Committee hereby authorizes you to satisfy any such withholding
tax obligation in whole or in part by the Company withholding, or your
transferring to the Company, shares of Common Stock of the Company in
satisfaction of any such obligations, determined using the fair market value of
such shares at the time of such vesting.  Any such shares of Common Stock
delivered to the Company in satisfaction of all or any portion of such
withholding taxes shall be appropriately endorsed for transfer and assignment to
the Company.  In all events, no share shall be issued until full payment
therefor has been delivered to and received by the Company.  Pursuant to the
foregoing, and consistent with SEC Rule 10b5-1, the Company is hereby instructed
to withhold as of each vesting date of the Restricted Stock a sufficient number
of shares of Restricted Stock so vesting to satisfy all federal, state, local
and foreign income, employment and other taxes which the Company determines is
required to be withheld in respect of such Restricted Stock then vesting,
determined based on the fair market value (as determined under the Plan) as of
such vesting date.


Any attempt by the undersigned to dispose of any unvested Restricted Stock in
contravention of the foregoing repurchase option of the Company shall be null
and void and without effect.  If the Company’s repurchase option is not
exercised by the Company with respect to any unvested shares of Restricted Stock
within 120 days after the later of (i) the date the undersigned is finally
removed from the payroll of the Company or its Affiliates or (ii) any later
effective date of employment termination (in each case, including any period of
challenge or appeal by the undersigned), such repurchase option shall terminate
and be of no further force and effect.


           For purposes of this Agreement, “Affiliates” means all direct or
indirect subsidiaries of the Company, including without limitation The J. Jill
Group, Inc., as well as any other entity which is now or may later be directly
or indirectly controlled by the Company.


 
3.
Death or Disability; Termination without Cause or for Good Reason; Change in
Control.



 
(a)
If the undersigned has been in continuous employment for the Company or an
Affiliate since the date on which the Award was granted, and while in such
employment, the undersigned dies, or his employment is terminated by reason of
disability (as such term is defined in Paragraph 12 of the Plan), and any such
event shall occur prior to the end of the Restricted Period with respect to any
unvested Restricted Stock, the Committee shall immediately cancel the repurchase
option described in paragraph 2 hereof and any and all other restrictions on the
unvested Restricted Stock subject to the Award; and such shares shall no longer
be subject to the restrictions under paragraph 2 hereof and shall be deemed
vested.

 
2

--------------------------------------------------------------------------------


 
 
(b)
In the event that the undersigned’s employment is terminated without Cause (as
defined below) by the Company or by an Affiliate, or in the event that the
undersigned terminates his employment with the Company or an Affiliate for Good
Reason (as defined below), in each case prior to the end of the Restricted
Period, with respect to any unvested Restricted Stock, then (i) the Restricted
Period shall be deemed to have expired on such date with respect to such
unvested Restricted Stock, (ii) the Company agrees not to exercise any
repurchase option described in paragraph 2 with respect to such unvested
Restricted Stock and (iii) such shares shall therefore no longer be subject to
the restrictions under paragraph 2 hereof and shall be deemed vested.



 
(c)
If a Change in Control Event (as such term is defined in the Plan) occurs prior
to the end of the Restricted Period, with respect to any unvested Restricted
Stock, then (i) the Restricted Period shall be deemed to have expired on such
date with respect to such unvested Restricted Stock, (ii) the Company agrees not
to exercise any repurchase option described in paragraph 2 with respect to such
unvested Restricted Stock and (iii) such shares shall therefore no longer be
subject to the restrictions under paragraph 2 hereof and shall be deemed vested.



 
(d)
For purposes of clarity, in the event that (i) the undersigned’s employment is
terminated for Cause by the Company or by an Affiliate or (ii) the undersigned
terminates his employment with the Company or an Affiliate without Good Reason,
in each case prior to the end of the Restricted Period, then with respect to any
then unvested Restricted Stock, the Company shall have the repurchase option
described in paragraph 2 above.



“Termination without Cause,” “termination for Good Reason,” “termination for
Cause” and “termination without Good Reason” shall have the meanings set forth
in the amended Employment Agreement between you and the Company dated November
20, 2007 (“Employment Agreement”).


 
4.
Issuance and Repurchase of Restricted Stock.



Each certificate for Restricted Stock issued pursuant to this Award shall be
deposited by the undersigned with the Company, together with a stock power
endorsed in blank, or shall be evidenced in such other manner permitted by
applicable law as determined by the Committee in its discretion.  If the Company
chooses to exercise its option to repurchase unvested Restricted Stock as
described in paragraph 2 hereof, title to such shares shall be deemed
transferred to the Company without further action by the
undersigned.  Contemporaneously with such transfer of title to such shares, the
Company shall pay to the undersigned, or in the event of his death, his personal
representative, as the case may be, the $0.01 per share purchase price for such
shares of repurchased Restricted Stock.
 
3

--------------------------------------------------------------------------------


 
5.           Certificates.


 
(a)
The undersigned acknowledges that all certificates evidencing shares of
Restricted Stock of the Company issued pursuant to this Award and this Agreement
shall bear a restrictive legend as follows:



“THE SHARES EVIDENCED BY THIS CERTIFICATE ARE PARTLY PAID AND ARE SUBJECT TO (i)
RESTRICTIONS ON TRANSFER AND (ii) A REPURCHASE OPTION OF THE TALBOTS,
INC.  UNDER CERTAIN CIRCUMSTANCES, PURSUANT TO THE PROVISIONS OF THE TALBOTS,
INC. 2003 EXECUTIVE STOCK BASED INCENTIVE PLAN, AS AMENDED AND RESTATED, AND A
RESTRICTED STOCK AGREEMENT DATED AS OF NOVEMBER 20, 2007 BY AND BETWEEN PHILIP
H. KOWALCZYK AND THE TALBOTS, INC. THE PLAN AND THE AGREEMENT ARE AVAILABLE FOR
INSPECTION AT THE PRINCIPAL OFFICES OF THE TALBOTS, INC.”



    (Place date stamp)

     

 
(b)
The undersigned acknowledges that the certificate evidencing the shares of
Restricted Stock delivered pursuant to this Agreement may be issued in several
denominations.  The date appearing immediately below the legend on each stock
certificate will be the date on which shares represented by such certificate are
scheduled to become free of the restrictions as set forth in paragraph 1(b)
above, subject to all of the other terms and conditions of this Agreement.



6.           Restriction.


The undersigned understands that the Company has filed with the Securities and
Exchange Commission a Form S-8 registration statement under the Securities Act
of 1933 with respect to the Plan and the shares covered by this Agreement.  The
undersigned understands that once shares have become free of restrictions, new
certificates will be issued by the Company’s transfer agent not containing the
legend provided for in paragraph 5 hereof, and that the undersigned will be free
to sell the shares of Common Stock evidenced by such certificates not bearing
such legend, subject to applicable requirements of federal and state securities
laws and the requirements of this Agreement.  The undersigned agrees that any
such sales will be effected by means of a broker’s transaction using the
facilities of the stock exchange where the Common Stock is then listed.  The
Company will endeavor to keep such registration statement effective to permit
such sale, but in the event the Company notifies the undersigned that such
registration statement is not then effective, the undersigned agrees to refrain
from sales of shares of Common Stock until such time as the Company advises him
that such registration statement has become effective.
 
4

--------------------------------------------------------------------------------


 
7.           Rights with Respect to Shares.


The undersigned shall have, after issuance of a certificate for the number of
shares of Restricted Stock awarded and prior to the expiration of any Restricted
Period (or the earlier repurchase of unvested shares of Restricted Stock by the
Company), the right to vote the same and to receive dividends or other
distributions made or paid with respect to such Restricted Stock, subject,
however, to the options, restrictions and limitations imposed thereon pursuant
to this Agreement and the Plan.


8.           Subject to Terms of the Plan.


This Agreement shall be subject in all respects to the terms and conditions of
the Plan and in the event of any question or controversy relating to the terms
of the Plan, the decision of the Committee shall be final and conclusive, except
as expressly set forth in this Agreement or as expressly set forth in the
Employment Agreement.
 
9.           Trading Black Out Periods.


By entering into this Agreement the undersigned expressly agrees that: (i)
during all periods of employment of the undersigned with the Company or its
Affiliates, or while the undersigned is otherwise maintained on the payroll of
the Company or its Affiliates, the undersigned shall abide by all trading “black
out” periods with respect to purchases or sales of the Company’s stock or
exercises of stock options for the Company’s stock established from time to time
by the Company (“Trading Black Out Periods”) and (ii) upon any cessation or
termination of employment with the Company or its Affiliates for any reason, the
undersigned agrees that for a period of six (6) months following the effective
date of any termination of employment or, if later, for a period or six (6)
months following the date as of which the undersigned is no longer on the
payroll of the Company or its Affiliates, the undersigned shall continue to
abide by all such Trading Black Out Periods established from time to time by the
Company; provided that in no event shall the undersigned be prohibited from
making a purchase or sale of the Company’s stock or exercising stock options for
the Company’s stock if such sale, purchase or exercise is made pursuant to a
written plan for trading securities within the meaning of Rule 10b5-1 under the
Securities  Exchange Act of 1934, as amended (a “10b5-1 Trading Plan”), and such
10b5-1 Trading Plan is consistent with the Company’s insider trading policy and
has been approved by the Company.






 Executive:  
/s/ Philip H. Kowalczyk      PHILIP H. KOWALCZYK  





Agreed:


THE TALBOTS, INC.

                                                   

By:    /s/ John Fiske      John Fiske III
Senior Vice President,
Human Resources
 

 
 
 
 
 5

--------------------------------------------------------------------------------